Citation Nr: 9913942	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing, 
left ear.

2.  Entitlement to service connection for tinnitus, left ear.

3.  Entitlement to an increased rating for the service-
connected rheumatoid arthritis, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows she served on active duty 
from June 1979 to February 1995, with 2 years, 11 months and 
6 days of prior service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 1997 rating action, the RO 
denied, inter alia, a claim for increase for the service-
connected rheumatoid arthritis.  The veteran submitted a 
notice of disagreement (NOD) in May 1997, limiting her appeal 
to the rheumatoid arthritis.  The RO issued a statement of 
the case (SOC) in May 1997 and the veteran's substantive 
appeal regarding the claim for increase was received later 
that same month.  

This matter is also before the Board on appeal from a second 
May 1997 rating action in which the RO denied claims of 
service connection for hearing loss and tinnitus, left ear.  
The veteran submitted a NOD in June 1997 and the RO issued an 
SOC in July 1997.  The veteran's substantive appeal regarding 
the claims for service connection was received in September 
1997.

In September 1997, the veteran testified at a personal 
hearing at the RO.  A transcript of that hearing is 
associated with the record.  


REMAND

The veteran contends that the service-connected rheumatoid 
arthritis is more severe than the current rating indicates.  
She further maintains that service connection is warranted 
for defective hearing and tinnitus affecting her left ear in 
that her present complaints are related to service.  
Following a review of the claims folder, the Board finds that 
the evidence is inadequate for determining any of the issues 
on appeal and the case must be remanded for further 
development.  38 C.F.R. § 19.9 (1998).  

When the veteran testified at the September 1997 hearing, she 
indicated that she had received treatment at VA facilities 
for the conditions at issue including at the VA Medical 
Center, Richmond and Columbia; however, no such records have 
been obtained.  At that hearing, the veteran submitted a July 
1997 chart extract noting complaints of right shoulder pain 
and the examining physician's comment that lab work was not 
available, but x-ray studies were more consistent with 
degenerative joint disease.  The diagnostic impression at 
that time was that of "history of" rheumatoid arthritis.  
She also testified that she had rheumatoid arthritis of the 
right shoulder, arm, hands, knees, neck and feet.

The report of an April 1997 VA examination included similar 
complaints from the veteran and the diagnostic impression of 
rheumatoid arthritis affecting mostly right shoulder and both 
hands.

Given the absence of complete treatment records and the 
uncertainty surrounding the etiology of the veteran's 
complaints as they pertain to the right shoulder and other 
joints, a remand for further development is required.  On 
remand, the veteran should be examined by a rheumatologist 
for purposes of ascertaining whether active rheumatoid 
arthritis is present or whether the veteran has chronic 
residuals and whether any or all of the veteran's current 
complaints can be attributed to rheumatoid arthritis or 
residuals thereof, or to some other process or disease.  

The Board notes that rheumatoid (atrophic) arthritis may be 
rated in one of two ways.  If the disease is active, 
rheumatoid arthritis may be rated on the frequency of 
exacerbations and the overall relative degree of impairment 
of health occasioned by the disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Alternatively, whether the disease 
process is active or inactive, the condition may be rated on 
the basis of chronic residuals such as limitation of motion 
or ankylosis of affected joints.  The rating for the active 
process is not combined with the rating(s) for residual 
limitation of motion or ankylosis.  Rather, the higher of the 
two evaluations is assigned.  Id.  

The Board further notes that any examination undertaken on 
remand if there is limitation of motion of a joint due to 
rheumatoid arthritis must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, examination 
findings for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca, supra. 

Regarding the claimed left ear hearing loss and tinnitus, the 
veteran testified that shortly after separation from service, 
she had undergone ear surgery at the VA Medical Center, 
Richmond to correct complaints first experienced in service.  
To date, no records have been obtained. 

All VA records of the veteran, which are not currently of 
record must be added to the claims file before final 
appellate consideration as they are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The report of an October 1997 VA examination included the 
veteran's report of ear surgery, complaints of tinnitus in 
the left ear and a finding of hearing loss in that ear; 
however, the examiner indicated that complete medical records 
were not available for review.  If it is determined that the 
veteran has submitted a well-grounded claim of service 
connection for left ear hearing loss or tinnitus, the veteran 
should be afforded a VA examination in order to obtain an 
opinion, based on a review of the complete record, as to the 
etiology of the claimed conditions.

Thus, the case is REMANDED to the RO for the following:

1.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
including all VA treatment records from 
the VA Medical Center, Richmond and 
Columbia.

2.  After the above development has been 
completed, the RO should afford the 
veteran a VA examination by a 
rheumatologist.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to the 
examination.  All indicated tests should 
be condition.  Based on the examination 
and review of the claims folder, the 
examiner should provide an opinion as to 
whether the veteran has rheumatoid 
arthritis and, if so, whether the disease 
process is currently active or inactive.  
If the disease process is active, the 
examiner should indicate the frequency 
with which the veteran experiences 
exacerbations.  The examiner should also 
indicate whether the veteran has suffered 
weight loss or anemia as a result of 
active disease, and whether the veteran's 
combination of rheumatoid-related 
symptoms are productive of mild, definite 
or severe impairment of health, or 
whether they are totally incapacitating.  
Whether the disease process is active or 
inactive, or absent, the examiner should 
examine each joint or body part 
identified by the veteran as affected and 
indicate, with respect to each such joint 
or part, whether the range of motion in 
the joint is in any way limited as 
evidenced by objective findings such as 
swelling, muscle spasm or satisfactory 
evidence of painful motion.  The range of 
motion of each affected joint or part 
should be expressed in terms of the 
applicable rating criteria, and the 
problems attributable to factors such as 
weakness, incoordination, excess 
fatigability, and pain on use should be 
expressed, to the extent possible, in 
terms of additional range of motion loss 
(i.e., in addition to any loss of motion 
clinically demonstrated).  See DeLuca, 
supra.   

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, taking into 
consideration all applicable diagnostic 
codes.  See DeLuca, supra. If it is 
determined that the veteran has submitted 
a well-grounded claim of service 
connection for left ear hearing loss or 
tinnitus, the veteran should be afforded 
a VA examination, after the examiner has 
been provided the claims folder, in order 
to obtain an opinion, based on a review 
of the complete record, as to the 
etiology of the claimed conditions.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









